



COURT OF APPEAL FOR ONTARIO

CITATION: Skeene (Re), 2015 ONCA 878

DATE: 20151210

DOCKET: C59996

Doherty, Pepall and Tulloch JJ.A.

IN THE MATTER OF KWASI
    SKEENE

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Kwasi Skeene

Karen Papadopoulos, for the respondent Crown

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Janice Blackburn, for the Person in Charge of Waypoint
    Centre for Mental Health Care

Heard: December 7, 2015

On appeal against the disposition of the Ontario Review
    board, dated January 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The Board had uncontroverted evidence from the hospital staff (CAMH)
    that the appellant could not be effectively treated any longer at CAMH.  They
    recommended transfer to Waypoint.

[2]

The Boards reasons reveal a full appreciation of the evidence.  We
    cannot say that the Boards determination was unreasonable in the sense
    described in
R. v. Owen
.

[3]

The appeal is dismissed.


